Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 & 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichiki et al. (U.S. 2016/0293296 A1) in view of Tanaka et al. (U.S. 2004/0204322 A1).
Regarding claim 14, Ichiki et al. disclose a superconducting wire 1 in Figs. 2A-2B comprising: a plurality of elemental wire 2 [see par. 0032, the Examiner consider elemental wires is electrical elements interconnected, wherein elemental wire 2, is consider as a part filled with a powder obtained by slightly mixing powders of Mg and B] formed of MgB2 and a first metal 6 [see pars. 0028-0029]; an inner peripheral portion situated at a central portion between 3 of the superconducting wire 1 and formed by the plurality of elemental wire MgB2  and the first metal 6 [see pars. 0032 & 0036] wherein no copper is present between the plurality of elemental wire 2 and an outer peripheral portion situated on an outer side of the inner peripheral portion [see pars. 0036-0037, wherein iron (Fe) was used in the barrier layer 6 and copper (Cu) was used in the stabilizing layer 7. The barrier layer 6 is required not to react with the filled Mg and B during heat treatment, therefore there is no copper in core 3 or 4] and formed of a second metal 7 which is formed by copper.
Ichiki et al. fail to disclose a third metal which has greater hardness than the first metal.  In related art, U.S. 2016/0247606 to Tanaka disclose a similar invention wherein superconducting wire 1 is a compound sheath superconducting wire composed of a metal 2 having the Vickers hardness 50 or above and a metal 3 having the specific electric resistance 7 µΩcm, which not the same as copper 1.6 µΩcm & 145 hardness] and formed of a second metal 4 which is formed by copper and a third metal 2 which is of greater hardness than the first metal 3 [see pars. 0089 & 0103, wherein the metal 2 having the Vickers hardness 50 or above and the metal 3 having the specific electric resistance 7 µΩcm or below].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify outer layer of Ichiki by adding an additional layer as taught by Tanaka as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to use the advantage of outer layer tube 2 with a better hardness for improvement in terms of the mechanical strength of the wire [see pars. 0089 & 0103].


    PNG
    media_image1.png
    1089
    777
    media_image1.png
    Greyscale

As to claim 18, the combination of Ichiki et al. and Tanaka et al. disclose wherein the plurality of elemental wires 2 are arranged concentrically with respect to the center of the superconducting wire 3-4 [see pars. 0030-0033]. 
As to claim 21, the combination of Ichiki et al. and Tanaka et al. disclose wherein: the third metal 2 is a copper-nickel alloy [see Tanaka pars. 0091 & 0094-0095].

As to claim 22, the combination of Ichiki et al. and Tanaka et al. disclose wherein a configuration of the section of the superconducting wire 1 is round [see Ichiki’s Figs. 2-3].

As to claim 23, the combination of Ichiki et al. and Tanaka et al. disclose a superconducting coil including the superconducting wire [see par. 0036].

As to claim 24, the combination of Ichiki et al. and Tanaka et al. disclose an MRI [see par. 0054, wherein the superconductor 1 can applied to MRI] comprising: the superconducting coil 1; and analysis means analyzing a nuclear magnetic resonance signal from a subject [see Ichiki Par. 0039].

As to claim 25, the combination of Ichiki et al. and Tanaka et al. disclose an NMR (see par. 0055, wherein supper conductor wire applied to NMR) comprising: the superconducting coil 1; and analysis means analyzing a nuclear magnetic resonance signal from a subject [see Ichiki Par. 0039].

As to claim 26, the combination of Ichiki et al. and Tanaka et al. disclose wherein the plurality of elemental wires 2 are arranged around only an outer periphery of the inner peripheral portion [see Ichiki’s Fig. 4 par. 0038-0039].

As to claim 27, the combination of Ichiki et al. and Tanaka et al. disclose wherein the plurality of elemental wires 2 are evenly arranged around the outer periphery of the inner peripheral portion [see Ichiki’s Fig. 4 par. 0038-0039].              

Response to Arguments
Applicant’s arguments with respect to rejected claims have been considered but are moot because the arguments do not apply to the combination of the reference being used in the current rejection. As stated in the above rejection, Ichiki et al. is used to teach a first metal of iron or niobium is disposed in the inner peripheral portion of a central portion of the superconducting wire.  
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 

In terms of claim 15, the prior art of record does not teach alone or in combination of “regions existing from a center of the superconducting wire to installation positions of the plurality of elemental wires are formed by the elemental wires and the first metal” in combination with all elements of claim 14. 
In terms of claim 17, the prior art of record does not teach alone or in combination of “a region within a distance range from a center of the superconducting wire to the elemental wire of the plurality of elemental wires that is installed farthermost from the center is formed by the elemental wires and the first metal” in combination with all elements of claim 14. 
Claims 16 & 18 are allowed because of at least due to their dependencies.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN 

Examiner: 	/Trung Nguyen/-Art 2866
			April 15, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866